             Case 1:20-cv-03651 Document 1 Filed 12/14/20 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10010                                  )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE                          )
950 Pennsylvania Ave NW                             )
Washington, D.C. 20530                              )
                                                    )
       Defendant.                                   )

                                         COMPLAINT

       1.      Plaintiffs JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant U.S. DEPARTMENT OF JUSTICE to produce various

records regarding the 2020 Presidential Election.

                                           PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC., are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF JUSTICE is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                   JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
             Case 1:20-cv-03651 Document 1 Filed 12/14/20 Page 2 of 5


                           NOVEMBER 11, 2020, FOIA REQUEST

       6.      On November 11, 2020, Plaintiffs submitted the following FOIA request to DOJ

for various records pertaining to the 2020 Presidential Election and its results:

       [1] All communications and correspondence, which includes emails and attachments,
       text messages, legal guidance, letters, memos, directives, talking points, reports, sent
       and received by Attorney General William Barr that mentions or refers to the 2020
       presidential election, the results of the 2020 presidential election, the certification of
       the 2020 presidential election by the electoral college and the news media, legal
       challenges by the Trump campaign to the results of the 2020 presidential election, voter
       fraud, voting irregularities, mail-in ballots, President Trump’s tweets claiming that he
       won the 2020 presidential election, President-Elect Joe Biden, Vice President-Elect
       Kamala Harris, and the Presidential Transition Act. Please be sure the search for
       responsive records includes any correspondence between the Office of Attorney
       General and the Executive Office of the President or the White House as well as records
       between the Office of Attorney General and the General Services Administration;

       [2] All communications and correspondence, which includes emails, legal guidance,
       text messages, letters, memos, directives, talking points, reports, sent and received by
       the heads of the following DOJ offices and their immediate aides that mentions or refers
       to the 2020 presidential election, voter fraud, voting irregularities, mail-in ballots, the
       results of the 2020 presidential election, the certification of the 2020 presidential
       election by the electoral college and the news media, legal challenges by the Trump
       campaign to the results of the 2020 presidential election, President Trump’s tweets
       claiming that he won the 2020 presidential election President-Elect Joe Biden, Vice
       President-Elect Kamala Harris, President Donald Trump, and the Presidential
       Transition Act: Deputy Attorney General, Associate Attorney General, Legislative
       Affairs, Public Affairs, Legal Policy, Information Policy. Please be sure the search for
       responsive records includes any correspondence between these offices and officials and
       the Executive Office of the President or the White House and the General Services
       Administration; [and]

       [3] All records, such as emails, text messages, letters, legal guidance, directives, talking
       points, from the Offices of the Attorney General, Deputy Attorney General, Associate
       Attorney General, Legislative Affairs, Public Affairs, Legal Policy, Information Policy,
       mentioning or referring to a November 9, 2020 two-page memo signed by William
       Barr authorizing U.S. attorneys to pursue any ‘substantial allegations’ of voting
       irregularities during the 2020 elections, contradicting longstanding Justice Department
       practice of not taking steps that could impact the results of an election. In the memo,
       Mr. Barr said, ‘Such inquiries and reviews may be conducted if there are clear and
       apparently-credible allegations of irregularities that, if true, could potentially impact
       the outcome of a federal election in an individual State.’ To be clear, I seek internal
       records related to the drafting of this memo and the response to this memo from the
       offices listed.



                                                -2-
              Case 1:20-cv-03651 Document 1 Filed 12/14/20 Page 3 of 5


Plaintiffs limited the time frame of the search to between October 26, 2020 and the date the search

for responsive records is conducted. Exhibit A.

       7.       Plaintiffs also requested a fee waiver and expedited processing. Id.

       8.       On November 19, 2020, DOJ acknowledged receipt of the request and assigned

reference number FOIA-2021-00287 1 to the request. Exhibit B.

       9.       DOJ also granted expedited processing of the request. Id.

       10.      In the same letter, DOJ noted that the request “falls within ‘unusual

circumstances.’” DOJ stated that the “time needed to process [the] request will necessarily depend

on the complexity of our records search and on the volume and complexity of any records located.”

Id.

       11.      On December 8, 2020, Plaintiffs asked for an estimated completion date of the

request. Exhibit C.

       12.      On December 8, 2020, DOJ stated that it is “conducting records searches in the

seven Department components.” DOJ further “recognize[d]” that the request has been granted

expedited processing and “would estimate that [DOJ’s] processing might be completed within six

months,” “with the caveat that this estimate is rather speculative at this time and subject to change.”

Exhibit D.

       13.      As of the date of this filing, DOJ has not issued a determination and has not

produced any records.

             COUNT I – DOJ’S FOIA VIOLATION – EXPEDITED PROCESSING

       14.      The above paragraphs are incorporated herein.

       15.      DOJ is a federal agency and subject to FOIA.


1
 In the letterhead, DOJ included two reference numbers FOIA-2021-00287 and FOIA-2021-
00288. DOJ determined that it received two identical requests from Plaintiffs and
administratively closed FOIA-2021-00288.
                                                 -3-
              Case 1:20-cv-03651 Document 1 Filed 12/14/20 Page 4 of 5


       16.      The requested records are not exempt under FOIA.

       17.     DOJ violated FOIA by failing to comply with the requirements of expedited

processing. More specifically, DOJ has indicated that it will take at least six months for these

records to be produced, but the presumptive deadline to complete processing of an expedited

request is 20 business days.

 COUNT II – DOJ’S FOIA VIOLATION – FAILURE TO ISSUE A DETERMINATION
                         OR PRODUCE RECORDS

       18.      The above paragraphs are incorporated herein.

       19.      DOJ is a federal agency and subject to FOIA.

       20.      The requested records are not exempt under FOIA.

       21.     DOJ violated FOIA by failing to produce the requested records as soon as

practicable or issuing a determination within twenty business days.

WHEREFORE, Plaintiffs ask the Court to:

       i.      declare that DOJ has violated FOIA;

       ii.     order DOJ to conduct a reasonable search for records and to promptly produce the
               requested records;

       iii.    enjoin DOJ from withholding non-exempt public records under FOIA;

       iv.     award Plaintiffs attorneys’ fees and costs; and

       v.      award such other relief the Court considers appropriate.


Dated: December 14, 2020




                                               -4-
Case 1:20-cv-03651 Document 1 Filed 12/14/20 Page 5 of 5


                                RESPECTFULLY SUBMITTED,

                                /s/ Matthew V. Topic

                                Attorney for Plaintiffs
                                JASON LEOPOLD,
                                BUZZFEED INC.

                                Matthew Topic, D.C. Bar No. IL 0037
                                Joshua Burday, D.C. Bar No. IL 0042
                                Merrick Wayne, D.C. Bar No. IL 0058
                                LOEVY & LOEVY
                                311 North Aberdeen, 3rd Floor
                                Chicago, IL 60607
                                312-243-5900
                                foia@loevy.com




                          -5-
